DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, in combination with the overall claimed limitations interpreted in light of the specification, does not anticipate or make obvious the claimed features of:
A method, system, or a storage device or a method comprising a controller configured to: configure a first set of storage blocks in the storage medium with a first application set of configuration settings; configure a second set of storage blocks in the storage medium with a second application set of configuration settings; select, based on a storage command, a set of configuration settings selected from: a first application set of configuration settings; and a second application set of configuration settings, wherein: the first application set of configuration settings includes a first trim parameter setting for electrical signals used to write data units to the storage medium; the second application set of configuration settings includes a second trim parameter setting for electrical signals used to write data units to the storage medium; and the first trim parameter setting is different from the second trim parameter setting; the storage location is selected from: the first set of storage blocks; and the second set of storage blocks; and execute, using the selected set of configuration settings, the storage command to the storage medium (exemplary claim 1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   February 25, 2022                                       By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246